COURT OF APPEALS OF TENNESSEE

                             AT KNOXVILLE               FILED
                                                        August 18, 1998
VIRGINIA LAMBERT, SUPERIOR            )   C/A NO. 03A01-9802-CV-00071
HOME HEALTH CARE OF MIDDLE            )                Cecil Crowson, Jr.
TENNESSEE, INC., and LEGION           )                 Appellate C ourt Clerk
INSURANCE COMPANY,                    )
                                      )
     Plaintiffs-Appellants,           )
                                      )
                                      )   APPEAL AS OF RIGHT FROM THE
v.                                    )   HAMILTON COUNTY CIRCUIT COURT
                                      )
                                      )
                                      )
                                      )
INVACARE CORPORATION and              )
NATIONAL MEDICAL EQUIPMENT OF         )
THE SOUTHEAST, INC.,                  )
                                      )   HONORABLE SAMUEL H. PAYNE,
     Defendants-Appellees.            )   JUDGE




For Appellant Virginia Lambert            For Appellee Invacare Corp.

SONYA W. HENDERSON                        SAMUEL L. FELKER
Thomas, Henderson & Pate                  JOHN C. HAYWORTH
Murfreesboro, Tennessee                   Bass, Berry & Sims, P.L.C.
                                          Nashville, Tennessee


For Appellants Superior Home              For Appellee National Medical
Health Care of Middle Tennessee,          Equipment of the Southeast,
Inc. and Legion Insurance Company         Inc.

JOHN THOMAS FEENEY                        KENNETH R. STARR
Feeney & Lawrence, P.L.L.C.               Starr & Daniell, P.C.
Nashville, Tennessee                      Chattanooga, Tennessee




                           O P I N IO N




AFFIRMED AND REMANDED                                              Susano, J.

                                  1
               Plaintiff Virginia Lambert (“Lambert”) was injured on

August 22, 1995, while in the course and scope of her employment

with the plaintiff Superior Home Health Care of Middle Tennessee,

Inc. (“Superior”).         Lambert’s injuries occurred while she was

using a mechanical lift manufactured by defendant Invacare

Corporation (“Invacare”) and leased to Superior by defendant

National Medical Equipment of the Southeast, Inc. (“National”).

As Lambert was transferring a patient from a chair to a bed, one

of the lift’s wheels came off, forcing Lambert to bear the

patient’s weight and causing an injury to her back.             As a result,

Lambert received workers’ compensation benefits, which were paid

on behalf of Superior by the plaintiff Legion Insurance Company

(“Legion”).



               Superior and Legion filed suit against Invacare and

National on February 26, 1997, seeking damages and reimbursement

for the compensation benefits previously provided to and on

behalf of Lambert.         Their complaint, which states that their

action is brought pursuant to T.C.A. § 50-6-112 of the Workers’

Compensation Law,1 asserts claims based upon negligence, strict

liability, and breach of warranty.



               On June 19, 1997, Lambert filed an action for breach of

warranty against the same defendants, Invacare and National,

seeking damages for her injuries.              Lambert’s case was then

consolidated with that of Superior and Legion.2             The trial court

subsequently dismissed all claims, holding that the applicable

      1
          See T.C.A. § 50-6-101, et seq.
      2
       For ease of reference, Lambert, Superior and Legion will be referred to
collectively as “the plaintiffs.”

                                           2
statute of limitations had run with respect to each.   In so

holding, the trial court relied upon the limitations provisions

found in T.C.A. § 50-6-112, which section provides, in pertinent

part, as follows:



          (a) When the injury or death for which
          compensation is payable under the Workers’
          Compensation Law was caused under
          circumstances creating a legal liability
          against some person other than the employer
          to pay damages, the injured worker, or such
          injured worker’s dependents, shall have the
          right to take compensation under such law,
          and such injured worker, or those to whom
          such injured worker’s right of action
          survives at law, may pursue such injured
          worker’s or their remedy by proper action in
          a court of competent jurisdiction against
          such other person.

                           *    *    *

          (d)(1) Such action against such other person
          by the injured worker, or those to whom such
          injured worker’s right of action survives,
          must be instituted in all cases within one
          (1) year from the date of injury.

          (d)(2) Failure on the part of an injured
          worker, or those to whom such injured
          worker’s right of action survives, to bring
          such action within the one (1) year period
          shall operate as an assignment to the
          employer of any cause of action in tort which
          the worker, or those to whom such worker’s
          right of action survives, may have against
          any other person for such injury or death,
          and such employer may enforce same in such
          employer’s own name or in the name of the
          worker, or those to whom such worker’s right
          of action survives, for such employer’s
          benefit, as such employer’s interest may
          appear, and the employer shall have six (6)
          months after such assignment within which to
          commence such suit.



Applying the above provisions, the trial court reasoned that

since Lambert -- the injured worker -- had not filed a claim

within the one-year limitations period, her cause of action was

                                3
barred by T.C.A. § 50-6-112(d)(1).    By the same token, the trial

court found that the additional period of limitations set forth

at T.C.A. § 50-6-112(d)(2) operated to bar the claims of Superior

and Legion, which had been filed more than 18 months after the

date of Lambert’s injury.



            The plaintiffs appealed, raising the issue of whether

their claims are instead subject to the four-year limitations

period found at T.C.A. § 47-2A-506(1).    That section provides, in

pertinent part, that



            [a]n action for default under a lease
            contract, including breach of warranty or
            indemnity, must be commenced within four (4)
            years after the cause of action accrued....



Plaintiffs contend that their claims are for breach of warranty

and are not related to Lambert’s employment, and that the

applicable statute of limitations period is thus four years,

rather than the one-year/18-month periods set forth in T.C.A. §

50-6-112.



            We cannot agree with the plaintiffs’ contention.     It is

true that the subject limitations provisions are in conflict.      By

its own terms, however, T.C.A. § 50-6-112 expressly applies to

situations where an injury compensable under the Workers’

Compensation Law occurs under circumstances creating legal

liability in a third party.    T.C.A. § 50-6-112(a).   That is

precisely the situation in the instant case.    The plaintiffs’

argument that the statute of limitations cannot be “reduced” from

four years to one year simply because the injury occurred while

                                  4
Lambert was at work misses the point; the statute of limitations

provisions in T.C.A. § 50-6-112(d) are necessarily implicated

because Lambert’s injury was compensable under the Workers’

Compensation Law.



            In construing T.C.A. § 50-6-112(d), we have previously

held that



            [t]he statute is clear and unambiguous that
            for a period of one year from the date that
            the cause of action accrues, the employee...
            can institute suit against allegedly liable
            third parties. However, the statute
            explicitly provides that at the expiration of
            the one year, the claim of the employee is
            assigned to the employer.... There is little
            doubt that the legislature intended for the
            employer or the workers compensation carrier
            to proceed with its assigned claim within
            eighteen months of the date the cause of
            action accrues.



Craig v. R.R. Street & Co., Inc., 794 S.W.2d 351, 358 (Tenn.App.

1990); see also Gibson v. Lockwood Products Division of J.L.

Underwood, 724 S.W.2d 756, 760 (Tenn.App. 1986).



            Furthermore, it is well-established that specific

statutory provisions generally will be given effect over

conflicting general provisions.       See Dobbins v. Terrazzo Machine

& Supply Co., 479 S.W.2d 806, 809 (Tenn. 1972), and Woodroof v.

City of Nashville, 192 S.W.2d 1013, 1015 (Tenn. 1946)(“...the

reason and philosophy of the rule [giving effect to specific

statutory provisions over general ones] is that where the mind of

the legislature has been turned to the details of a subject and

they have acted upon it, a statute treating the subject in a

                                  5
general manner should not be construed as intended to affect the

more particular provision.”).        In Dobbins, an injured employee,

who previously had received workers’ compensation benefits,

brought an action against the manufacturers of the machine that

had caused his injuries.       The Supreme Court held that the

specific statute of limitations provisions now found at § 50-6-

112 controlled over the general statute of limitations for

personal tort actions.3      Dobbins, 479 S.W.2d at 809.4



            In light of the foregoing, we conclude that the facts

of this case bring it squarely within the provisions of T.C.A. §

50-6-112.    Accordingly, Lambert had, pursuant to T.C.A. § 50-6-

112(d)(1), one year from the date of her injury within which to

file her claim against Invacare and National.           The injury

occurred on August 22, 1995; Lambert’s complaint was not filed

until June 19, 1997, some twenty-two months later.            Once

Lambert’s year in which to file had expired without suit being

filed, her cause of action was automatically assigned by the

statute to her employer, Superior; from that point, Superior had

six months in which to commence its own action.            See T.C.A. § 50-

6-112(d)(2).    It is clear that Superior and Legion did not file

their complaint until February 26, 1997 -- just over 18 months

from the date of the accident, or six months and 4 days from the



      3
       At the time Dobbins was decided, there existed a conflict between the
limitations periods set forth in the two statutes.
      4
       Cf. Turner v. Aldor Co. of Nashville, 827 S.W.2d 318, 322 (Tenn.App.
1991), in which we held that the injured plaintiff’s breach of warranty claim
was governed by the four-year statute of limitations in T.C.A. § 47-2-725(1),
rather than the general limitations period contained in T.C.A. § 28-3-
104(a)(1). The instant plaintiffs’ reliance on Turner is misplaced, however;
although that case involved an on-the-job injury, the workers’ compensation
statutes, and T.C.A. § 50-6-112 in particular, were not mentioned in that
case. The issues now before us do not appear to have been raised in Turner.

                                      6
date on which Lambert’s cause of action was statutorily assigned.



            We therefore hold that the trial court correctly

applied the statute of limitations provisions contained in T.C.A.

§ 50-6-112(d) in dismissing the plaintiffs’ claims.5            The

decision of the trial court is affirmed.          Costs on appeal are

taxed to the appellant.       This case is remanded to the trial court

for the collection of costs assessed there, pursuant to

applicable law.




                                          __________________________
                                          Charles D. Susano, Jr., J.



CONCUR:



_________________________
Herschel P. Franks, J.



_________________________
William H. Inman, Sr.J.




      5
       Given this conclusion, we need not address the additional issue raised
by National, i.e., that the plaintiffs have no cause of action against the
defendants under T.C.A. § 47-2A-216.

                                      7